Case 1:19-cr-10080-NMG Document 972-30 Filed 03/25/20 Page 1 of 7




               EXHIBIT DD
Case 1:19-cr-10080-NMG Document 972-30 Filed 03/25/20 Page 2 of 7
Case 1:19-cr-10080-NMG Document 972-30 Filed 03/25/20 Page 3 of 7
Case 1:19-cr-10080-NMG Document 972-30 Filed 03/25/20 Page 4 of 7
Case 1:19-cr-10080-NMG Document 972-30 Filed 03/25/20 Page 5 of 7
Case 1:19-cr-10080-NMG Document 972-30 Filed 03/25/20 Page 6 of 7
               Case 1:19-cr-10080-NMG Document 972-30 Filed 03/25/20 Page 7 of 7
                                                UNCLASSIFIED

 FD-1023                        FEDERAL BUREAU OF INVESTIGATION
                                        CHS REPORTING DOCUMENT

application.        mother did not know about the side door.




Synopsis:
CHS Day 5 Proffer 11/01/2018

                                                SIGNATURE

                 Submitted By
     First Level Approved By




FD-1023                                            Page 6 of 6   FEDERAL BUREAU OF INVESTIGATION

                                                UNCLASSIFIED
                                                                       SINGER-REPORTS-000044
